Citation Nr: 0532144	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  05-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a shoulder 
disorder.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for a chronic lung 
disease (other than asbestosis), to include residuals of 
pneumonia and chronic bronchitis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to 
October 1945.  He also had a period of service with the 
Army National Guard (active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA)).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Portland, Oregon, VA Regional Office (RO), which, in 
pertinent part, denied the above claims.

As noted in a written brief submitted on behalf of the 
veteran in November 2005, the veteran's representative 
indicated that a report of a July 2003 VA psychiatric 
examination should have been accepted as an informal claim 
for special monthly pension on the basis of being in need 
of aid and attendance and a competency determination.  The 
former was granted by the RO by a September 2003 decision.  
The Board refers the latter matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no medical evidence of a shoulder disability 
during service or for decades thereafter, nor is there 
competent evidence of a nexus between a current shoulder 
disorder and any incident of service.

2.  The medical evidence, to include post-service 
pulmonary examinations and chest X-rays, does not confirm 
that the veteran has asbestosis or asbestos-related lung 
disease.

3.  There is no medical evidence of a chronic lung disease 
during service or for decades thereafter, and that there 
is no competent evidence of a causal link between the 
veteran's lung diseases diagnosed in recent years and any 
incident of service.

4.  The veteran did not engage in combat with the enemy; 
the record does not confirm any of his claimed in-service 
stressors and, in any event, the preponderance of the 
evidence shows that he does not meet the diagnostic 
criteria for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
a shoulder disorder have not been met.  38 U.S.C.A. 
§§ 101(24), 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  The criteria for entitlement to service connection for 
claimed asbestosis have not been met.  38 U.S.C.A. §§ 
101(24), 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005);  38 C.F.R. § 3.303 (2005).

3.  The criteria for entitlement to service connection for 
a lung disease (other than asbestosis) have not been met.  
38 U.S.C.A. §§ 101(24). 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  The criteria for entitlement to service connection for 
claimed PTSD have not been met.  38 U.S.C.A. §§ 101(24), 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and 
to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  In this case, VA's duties have 
been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.

VA satisfied the duty to notify by means of a letter to 
the veteran from VA dated in March 2003, as well as by the 
discussions in the September 2003 rating decision and the 
June 2005 statement of the case (SOC).  The veteran was 
told of what was required to substantiate his claims and 
of his and VA's respective duties.  The Board finds that 
these documents show that the veteran was notified of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also asked to submit 
evidence and/or information, which would include that in 
his possession, to the RO.  

The March 2003 letter from the RO to the veteran was 
provided prior to the September 2003 initial adjudication 
of his claims.  See VAOPGCPREC 8-03.  Thus, there is no 
defect in the timing of the notice provided to the 
veteran.  Additionally, all evidence submitted by the 
veteran was considered by VA in the SOC as set forth 
above.  During the pendency of this appeal, VA has 
provided the veteran a meaningful opportunity to 
participate effectively in the processing of his claims.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), 
(d) (2005).  The Board notes that some of the veteran's 
service medical records are unavailable, having been 
destroyed in a fire at the National Personnel Records 
Center records center in 1973.  There is a heightened 
obligation to assist a claimant in the development of his 
case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while 
the file was in the possession of the government.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
finds that the RO has made at least two attempts to obtain 
the service medical records to no avail.  As it is 
apparent that these records were destroyed in the National 
Personnel Records Center fire that occurred in 1973, the 
RO was unable to obtain any other relevant in-service 
documents, to include Surgeon General or Morning Reports, 
and the veteran was advised that he could submit 
alternative sources of evidence, the duty to assist has 
been met to the extent possible.  

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Here, a medical opinion is not 
required because there is no competent evidence tending to 
show that the veteran had any of the claimed disabilities 
during service or for decades thereafter, nor is there any 
competent evidence that suggests a link between any of the 
disabilities at issue and service.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran was 
provided with a VA psychiatric examination in July 2003, 
which ruled out a current diagnosis of PTSD.  Medical and 
chest X-ray examinations have ruled out a diagnosis of 
asbestosis or asbestos-related lung disease.  Under these 
circumstances, there is no further duty to provide an 
examination or medical opinion.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims 
on the merits.

Law and Regulations

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the 
line of duty; and (3) any period of INACDUTRA during which 
the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA 
includes duty (other than full-time duty) performed by a 
member of the National Guard of any State, under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of law. 38 C.F.R. § 3.6(d)(4) (2004).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999). 

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

With regard to asbestos-related claims, VA must determine 
whether service records demonstrate asbestos exposure 
during service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See VA Adjudication Manual M21-1, Part VI,  
7.21(d)(1) (Oct. 3, 1997).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of the pleura 
and peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI,  7.21(c).  Some of the major occupations 
involving exposure to asbestos include mining, milling, 
work in shipyards, demolition of old buildings, carpentry 
and construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, 
manufacture and installation of  roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc.  M21-1, Part VI,  7.21(b)(1).

It should be noted that the pertinent parts of the VA 
manual guidelines on service connection in asbestos-
related cases are not substantive rules, and there is no 
presumption that a veteran was exposed to asbestos in 
service by reason of having been aboard a ship.  Dyment v. 
West, 13 Vet. App. 141,  145-46 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (Fed.  Cir. 2002); VAOPGCPREC 4-
2000.   

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance 
with the provisions of 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms 
and an in- service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005).

The requisite elements for eligibility for service 
connection for PTSD pursuant to 38 C.F.R. § 3.304(f) are 
discussed in Cohen v. Brown, 10 Vet. App. 128 (1997).  A 
diagnosis of PTSD is presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor to cause PTSD.

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, 
or similar combat citation, will be accepted, in the 
absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f). 

                                                                
Analysis

The veteran's available service medical records are 
negative for findings relating to a shoulder injury or 
disability, asbestosis or any other type of lung disease, 
or a psychiatric disorder, to include PTSD, during his 
period of active service.  The veteran's service personnel 
records show that his army specialty was as a tailor.  
There is no evidence of record to establish that he was 
engaged in combat with the enemy.  See 38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(d) 
(2005).

Subsequent to service, VA outpatient treatment records 
dated from October 1997 to May 2005 show that the veteran, 
in pertinent part, received intermittent treatment for 
symptoms associated with chronic obstructive pulmonary 
disease, with superimposed acute asthma; status post fall 
and injury to the left shoulder; a depressive disorder; 
and a nicotine use disorder.  Thus, lung, psychiatric and 
left shoulder disorders are not apparent in the record 
until decades after service.  There is no medical or 
psychiatric opinion in these records linking any of the 
disabilities at issue to any incident of service.  

In January 2002, the veteran was treated for an injury to 
the left shoulder, which was stable, after falling from a 
step in front of his home.  It was also noted that he had 
been receiving physical therapy for a previous right 
shoulder injury, but neither was said to be etiologically 
related to service.

A private physician's report of medical examination from 
D. L., N.P., dated in November 2002, shows that the 
veteran was diagnosed, in pertinent part, with end stage 
chronic obstructive pulmonary disease, depression, and a 
tobacco use disorder.  There was no indication that any of 
the foregoing disorders were etiologically related to his 
period of active service.

An Asbestos Exposure Questionnaire completed by the 
veteran in February 2003, shows that he reported being 
exposed to asbestos while in Army barracks and bombed-out 
buildings in Europe during his period of active service.  
He added that his duty assignment at the time of his 
exposure was that of a tailor.  He also indicated that he 
had a history of tobacco use of less than one pack per 
day.  

A PTSD Questionnaire completed by the veteran in March 
2003, shows that he reported during his period of service 
across in France or Belgium as a tailor, he was exposed to 
the buzz of bombs that flew over his head, which was 
"scary" at times.  He also indicated that the breakthrough 
of the (Battle of the) Bulge made him anxious, in that he 
did not know what was going to happen.  He added that he 
worked for the grave registration service in France.

History obtained upon a VA PTSD examination in July 2003 
included the veteran's service in Europe during World War 
II and receiving five bronze service stars.  The service 
personnel records do not confirm the veteran's history of 
decorations.  The examiner referred to the March 2003 PTSD 
Questionnaire wherein he identified buzz bombs flying over 
his head creating anxiety when they stopped and the sound 
disappeared.  This was similar to the rockets that were 
sent over England during World War II.  When the sound of 
the motor would stop, the bomb was about to fall.  Another 
source of stress was said to be a breakthrough in the 
Battle of the Bulge when the Germans overran the positions 
of a new group of soldiers; at one point they were within 
15 miles of the quartermaster base where the veteran was 
stationed.

The July 2003 psychiatric examiner noted that the veteran 
had a number of very significant medical problems, to 
include chronic obstructive pulmonary disease, benign 
prostatic hypertrophy, hypertension, conductive hearing 
loss, and macular degeneration.  It was further reported 
that the veteran was a heavy smoker and had not been able 
to stop.  The examiner added that the veteran was 
seemingly looking for assistance rather than making a case 
for PTSD.  He served in France and Germany and was in the 
quartermaster division.  He talked about his group 
essentially doing salvage and repair work of various 
things.  The veteran noted that he specialized in clothing 
and was essentially a tailor.  He obtained an E-5 rank.  
After being discharged, he stayed in France for another 
six months and worked for an agency in grave registration.  
He was drafted by the age of 19 or 20 after being raised 
in Oregon.  He thought of staying in the service and would 
have had he been higher rank.  When the veteran was 
discharged, he thought about re-enlisting on a number of 
occasions but ended up going into the National Guard.  

It was further noted by the psychiatric examiner in July 
2003 that the veteran did not, from the interview 
conducted, see combat or take fire or the like.  He did 
remember being called up one time in Belgium as a civilian 
with reported German paratroopers having dropped nearby.  
He and his group and others went looking for them but 
never found any.  With respect to the Battle of the Bulge, 
they were, as already stated, within 15 miles of the line 
and there was some possibility that the Germans might come 
on to them.  He and his squad did volunteer to fight (they 
had to qualify with weapons) though actually were not 
allowed to.  When he came out of the service, he took the 
unemployment money available at that period of time.  Then 
he went to work for a retail store.  After that he worked 
for the Internal Revenue Service for a year and then a 
farmer's cooperative.  As he reported it, "I was a jack of 
all trades and a master of none."

The examiner concluded that the veteran was somewhat 
depressed, had very serious medical problems, which did 
not appear to be directly service-connected, and that he 
definitely had significant financial problems.  However, 
it was not felt that a diagnosis of PTSD was justified in 
this instance.  The diagnosis was depression.  Thus, the 
July 2003 VA psychiatric examination ruled out a current 
diagnosis of PTSD.

After a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a shoulder disorder, asbestosis, a lung 
disease or respiratory disorder other than asbestosis, and 
PTSD.  

As to a respiratory disorder, there is no medical or X-ray 
evidence of asbestosis or asbestos-related lung disease.  
The veteran's variously diagnosed lung diseases, to 
include chronic obstructive pulmonary disease (COPD), 
bronchitis and asthma, were first shown decades post-
service and there is no competent opinion that links a 
current respiratory or more specifically lung disease to 
service.  As far as the veteran's history of tobacco use 
is concerned, the Board notes that a disability shall not 
be considered to have resulted from personal injury 
suffered or disease contracted during service on the basis 
that it resulted from injury or disease attributable to 
the use of tobacco products during service.  See 38 
U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) 
(2005).

There is no medical evidence of a shoulder disability 
until well over 50 years after the veteran's service and 
there is no competent opinion that suggests a causal link 
between a current shoulder disability and service.  The 
only documentation of a shoulder injury is dated decades 
after the veteran's service.  

Turning next to the claim for service connection for PTSD, 
there is no current medical diagnosis of PTSD of record in 
accordance with 38 C.F.R. § 4.125.  The VA psychiatrist 
who examined the veteran in July 2003 specifically 
determined that PTSD was not seemingly justified as a 
diagnosis.  This opinion was based upon a review of the 
claims file and a thorough evaluation.  The veteran did 
not engage in combat with the enemy; nor does it confirm 
any of his claimed in-service stressors.  In any event, 
the preponderance of the evidence shows that he does not 
meet the diagnostic criteria for PTSD.

Any contention by the veteran that he has a current 
shoulder disorder, asbestosis, a lung disease other that 
asbestosis or PTSD related to his active service does not 
constitute competent evidence.  There is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is cognizant that the service medical records on 
file are incomplete through no fault of the veteran.  
However, there is no medical evidence of evaluation or 
treatment for any of the disabilities at issue until the 
late 1990s or over 50 years after the veteran's discharge 
from service.  With respect to negative evidence, the 
Court of Appeals for Veterans Claims held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the 
condition he now raised]; see also Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].

For the reasons and bases provided above, the evidence in 
this case preponderates against the claims for service 
connection for a shoulder disorder, asbestosis, a lung 
disease other than asbestosis and PTSD.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in 
the instant case and the claims for service connection for 
a shoulder disorder, asbestosis, a lung disease other than 
asbestosis and PTSD must be denied.  38 U.S.C.A. § 
5107(b); also see, e.g. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
















ORDER

Entitlement to service connection for a shoulder disorder 
is denied.

Entitlement to service connection for asbestosis is 
denied.

Entitlement to service connection for a lung disease other 
than asbestosis is denied.

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	R. F. WILLIAMS

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


